ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_04_FR.txt. OPINION INDIVIDUELLE DE M. ODA

1116

[Traduction]
TABLE DES MATIERES
Paragraphes
I. INTRODUCTION 1-8
If. L’AFFAIRE SOUMISE À LA COUR AU MOYEN D’UN COMPROMIS 9-21
1) Le compromis manque de clarté 9-10
2) Les antécédents préludant 4 la saisine de la Cour 11-17
3) Observations complémentaires sur le manque de clarté du
compromis 18-21
II. «Sur LA BASE DU TRAITÉ ANGLO-ALLEMAND DE 1890» 22-33
1) Introduction 22
2) L'importance du traité anglo-allemand de 1890 23-27
3) Le sens de l'expression «chenal principal» dans le traité de
1890 28-32
4) Comment le «chenal principal» a-t-il été reconnu à diverses
reprises dans le passé? 33
IV. «SUR LA BASE DES RÈGLES ET PRINCIPES DU DROIT INTERNATIONAL» 34-46
V. COMMENT LE KCHENAL PRINCIPAL DU CHOBE A ÉTÉ RECONNU DANS
LA PRATIQUE ANTÉRIEURE ET COMMENT CELA POURRAIT-IL AIDER LA
COUR À SITUER LA FRONTIÈRE LE LONG DU FLEUVE CHOBE 37-59
1) Introduction 37-38
2) Examen des cartes 39-41
3) La géographie de la zone entourant l’île de Kasikili/Sedudu
et la situation politique et sociale de l’île jusqu’au milieu du
XX siècle 42-47
4) La confrontation, pendant les années quarante, entre les
autorités de l’Union sud-africaine et les services du haut
commissaire britannique chargés du protectorat du Bechua-
naland 48-56
5) Les incidents qui ont lieu en 1984 après l’indépendance du
Botswana en 1966, et l'enquête topographique conjointe qui
a suivi 57-58
6) Que dit la pratique antérieure? 59
VI. CONCLUSION 60-63

75
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1117
I. INTRODUCTION

1, J'ai voté pour l’arrét, estimant que la Cour a raison de dire que c’est
le chenal nord du Chobe qui constitue la frontière entre le Botswana et la
Namibie et que l’île de Kasikili/Sedudu fait partie du territoire du
Botswana.

2. Jai voté pour le paragraphe 3) du dispositif mais j’estime que cette
question, qui n’a pas en fait été soumise à la Cour dans le compromis et
n’était pas non plus citée dans les conclusions des Parties, n’a pas à figu-
rer dans le dispositif de l'arrêt, car elle a déjà été suffisamment traitée
dans les sections précédentes de l’arrêt consacrées aux motifs (par. 102 et
103).

ke

3. Je me vois contraint de dire qu’à mon grand regret je ne suis pas
bien la logique adoptée dans son arrêt par la Cour. Les motifs qui ont
inspiré à la Cour sa décision ne correspondent pas nécessairement à la
façon dont je comprends l'affaire dans son ensemble. Je peux même dire
que je suis totalement perdu à la lecture de l’arrêt et je donnerai l’exemple
ci-dessous :

«41. Pour les motifs qui précèdent [dans la partie qui précède, la
Cour parle des particularités physiques du chenal], la Cour conclut
que le chenal nord du Chobe autour de l’île de Kasikili/Sedudu doit
être considéré comme son chenal principal suivant le sens ordinaire
des termes figurant dans la disposition pertinente du traité de 1890.»

«79. La Cour conclut de tout ce qui précède que la conduite ulté-
rieure des parties au traité de 1890 n’a donné lieu à aucun «accord...
entre les parties au sujet de l’interprétation du traité ou de l’applica-
tion de ses dispositions», au sens de l’alinéa a) du paragraphe 3 de
l’article 31 de la convention de Vienne de 1969 sur le droit des trai-
tés, et qu'elle n’a pas davantage donné lieu à une quelconque « pra-
tique ... suivie dans l'application du traité par laquelle est établi
l'accord des parties à l’égard de l'interprétation du traité», au sens
de l'alinéa b) de cette même disposition. »

«80. ... La Cour estime que ces faits, même s'ils ne constituent pas
une «pratique ultérieure» des parties au traité de 1890 quant à
l'interprétation de celui-ci, n’en étayent pas moins les conclusions
auxquelles elle est parvenue en interprétant le paragraphe 2 de l’ar-
ticle III du traité suivant le sens ordinaire à attribuer à ses termes
(voir par. 41 ci-dessus). »

«88. L'interprétation des dispositions pertinentes du traité de 1890
à laquelle la Cour a procédé ci-dessus l’amène à conclure que la
frontière entre le Botswana et la Namibie autour de l'île de Kasikili/
Sedudu, définie par ce traité, passe dans le chenal nord du Chobe.»

76
ÎLE DE KASIKILI/SEDUDU (OP. IND, ODA) 1118

4. Il importe au plus haut point de relever que la Cour n’est pas saisie
par voie de requête unilatérale de l’une des Parties au différend deman-
dant que lui soit précisé le droit international régissant le tracé de la fron-
tière entre les deux Etats en question ainsi que le statut juridique de l’île
de Kasikili/Sedudu en vertu de la convention de Vienne de 1969 sur le
droit des traités. La Cour est saisie par la voie d’un compromis, par
lequel les Parties demandent à la Cour de déterminer ladite frontière et
ledit statut juridique de l’île sur la base des critères que les Parties veulent
Pune et l’autre voir appliquer.

A mon avis, la Cour se fonde à l’excès sur la convention de Vienne sur
le droit des traités pour interpréter le traité anglo-allemand de 1890.
Certes, les Parties ont convenu de demander à la Cour de déterminer la fron-
tière sur la base du traité de 1890 — et il convient à nouveau de faire très
fermement observer que ni le Botswana ni la Namibie ne sont parties
audit traité — mais la Cour n'a pas été priée d'interpréter le traité de
1890 lui-même. Dans son arrêt, la Cour cite presque intégralement l’ar-
ticle 31 de la convention de Vienne de 1969 sur le droit des traités qui
énonce une règle générale d'interprétation. Dans l'arrêt, la Cour va évo-
quer onze fois au moins cette disposition de la convention de Vienne. Je
sais parfaitement que cette convention de Vienne est le reflet du droit
international coutumier, mais il ne faut pas oublier, comme il est très jus-
tement indiqué au paragraphe 18 de l’arrêt, que ladite convention
«s'applique uniquement aux traités conclus par des Etats après son
entrée en vigueur à l’égard de ces Etats» (art. 4). En fait, la convention
est entrée en vigueur en 1980. La présente espèce ne me paraît donc pas se
rattacher à l’application de la convention de Vienne.

5. Jai l'impression que les Parties, le Botswana et la Namibie, ainsi
que la Cour elle-même ont consacré beaucoup de temps et d’énergie
à interpréter le terme allemand « Thalweg», lequel, comme l’arrêt le
reconnaît lui-même, était simplement la traduction du terme anglais
«centre» (arrêt, par. 46). La Cour a été priée de déterminer où —
c’est-à-dire soit dans le chenal nord soit dans le chenal sud du Chobe
— il faut considérer que se situe le «chenal principal» visé au para-
graphe 2 de Particle III du traité de 1890, et par conséquent la frontière
entre le Botswana et la Namibie. Je dois dire à ce propos que je ne
comprends pas pourquoi la Cour dit dans le dispositif de son arrêt
que la frontière suit «la ligne des sondages les plus profonds» dans le
chenal nord du fleuve Chobe (arrêt, par. 104, al. 1)). Comme les Parties
l'ont proposé au cours de la procédure orale, la Cour a utilisé cette
formule «ligne des sondages les plus profonds» comme équivalent
du terme Thalweg (arrêt, par. 89). Mais il eut suffi à mon avis que
la Cour dise simplement, sans plus, lequel des deux chenaux, le chenal
nord ou le chenal sud, constitue le «chenal principal», c’est-à-dire
la frontière située dans le fleuve Chobe qui sépare le Botswana et la
Namibie.

6. Il me paraît extrêmement important de bien faire la distinction entre

77
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1119

les critères à utiliser pour établir quel est sur un plan général le «chenal
principal» d'une part, et, de l’autre, une décision consistant à appliquer
lesdits critères à une certaine situation géographique. Les critères permet-
tant de déterminer le chenal «principal» peuvent très bien être définis par
le droit, avec le concours de connaissances scientifiques, mais la détermi-
nation du «chenal principal» en tant que frontiére qui est opérée par le
recours aux mêmes critères dans n’importe quelle situation géographique
n’a rien d’une fonction juridique. Je rappellerai qu’au moment où les pré-
sidents du Botswana et de la Namibie se sont réunis à Kasane en mai
1992, les deux Etats ont tenté de régler la question comme s’il s'agissait
d'un problème technique qu'ils pouvaient résoudre en faisant appel à des
experts techniques (voir paragraphes 13 et 14 de la présente opinion). Les
deux questions sont examinées aux paragraphes 20 à 40 de l’arrêt et la
Cour tente de se prononcer à ce sujet, en s'appuyant exclusivement sur les
informations données par les parties dans leurs écritures et au cours de
la procédure orale, mais sans bénéficier de connaissances scientifiques
objectives qu’elle aurait pu obtenir elle-même mais qu’elle a refusé de
demander.

7. L'arrêt évoque divers actes ou comportements concernant le fleuve
Chobe et certains rapports d'enquête sur le fleuve qui émanent de diver-
ses autorités. J’admets que ces faits et ces rapports d'enquête sont extré-
mement importants aux fins de l'examen de la question par la Cour. Mais
je ne peux pas admettre la position de la Cour qui est que ces faits et ces
rapports ne peuvent être pris en compte que comme témoignant éventuel-
lement de «tout accord ultérieur intervenu entre les parties au sujet
de l'interprétation du traité ou de l'application de ses dispositions» ou
de «toute pratique ultérieurement suivie dans l’application du traité
par laquelle est établi l’accord des parties à l'égard de l'interprétation
du traité» au sens de l’article 31, paragraphe 3 de la convention de
Vienne sur le droit des traités, témoignages à prendre en considération
pour interpréter le traité anglo-allemand de 1890. Après une longue
analyse (par. 47-70), la Cour aboutit à la conclusion que les faits et
les documents en question ne peuvent pas être considérés comme consti-
tuant «un accord ultérieur quelconque» ni «une pratique ultérieure quel-
conque» qui puisse servir à interpréter le traité de 1890, bien qu’elle
estime finalement que lesdits faits «n’en étayent pas moins les
conclusions auxquelles elle est parvenue en interprétant le paragraphe 2
de l’article III du traité suivant le sens ordinaire à attribuer à ses termes»
(par. 80). Je dirai pour ma part que ces faits et documents doivent
être pris simplement pour ce qu'ils sont, si l’on veut qu'ils aident la
Cour à déterminer le tracé de la frontière, c’est-à-dire comme des
éléments historiques intéressant la présente affaire qui n’ont toutefois
aucune incidence du point de vue des dispositions de la convention de
Vienne.

8. Comme ma position ne correspond pas tout à fait aux vues qui ont
conduit la Cour à formuler son arrêt, j'estime devoir indiquer rapidement
comment je conçois l'affaire.

78
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1120

II. L’AFFAIRE SOUMISE À LA COUR
AU MOYEN D'UN COMPROMIS

1) Le compromis manque de clarté

9. Je commencerai par m’interroger sur l’objet de l’«affaire» soumise
à la Cour par la voie du compromis conclu entre le Botswana et la Nami-
bie conformément à l'article 36, paragraphe 1 du Statut.

Au deuxième alinéa du préambule de ce compromis, le Botswana et la
Namibie déclarent ensemble qu’« un différend relatif à la frontière autour
de l’île de Kasikili/Sedudu oppose [le Botswana] et la [Namibie]» (les ita-
liques sont de moi), mais à l’article premier, les deux pays prient la Cour
de déterminer non seulement «ia frontière» entre la Namibie et le
Botswana autour de l’île de Kasikili/Sedudu» (les italiques sont de moi)
mais aussi «le statut juridique de cette ile» (les italiques sont de moi). On
pourrait soutenir que la détermination du statut juridique de Vile de Kasi-
kili/Sedudu aurait en fait le même effet que la détermination de la fron-
tiére entre le Botswana et la Namibie dans la région située autour de cette
ile. C’est-a-dire que les deux Etats auraient estimé au départ que la déter-
mination de la frontiére dans le Chobe reviendrait automatiquement a
déterminer le statut juridique de Vile de Kasikili/Sedudu.

La détermination de la frontiére dans le Chobe aboutirait effective-
ment à déterminer le statut juridique de Vile de Kasikili/Sedudu. A
l'inverse, la détermination du statut juridique de l’île de Kasikili/Sedudu
reviendrait également à déterminer la frontière. Toutefois, les solutions
apportées a ces deux questions ne sont pas nécessairement les mêmes. Il
semble que les deux Etats aient, intentionnellement ou non, complète-
ment modifié leur approche, en ce sens que la question qui se pose au
sujet de la frontière fluviale dans le Chobe soit désormais aussi une ques-
tion à résoudre quant au statut juridique de l’île de Kasikili/Sedudu.

De toute façon, la Cour n'aurait pas dû négliger la contradiction entre
les deux thèses distinctes: d’une part, la définition du différend, laquelle
porte exclusivement sur des questions relatives à une frontière selon la
définition donnée dans le préambule du compromis, et, d’autre part, la
demande formulée à l’article 1 dudit compromis concernant la frontière
dans le Chobe et le statut juridique de Vile de Kasikili/Sedudu.

10. La Cour est priée «de déterminer, sur la base du traité anglo-alle-
mand [de 1890] et des régles et principes du droit international...» (com-
promis, art. I). Pour les Parties, les termes «régles et principes du droit
international» sont «ceux qui sont énumérés au paragraphe | de l’article
38 du Statut de la Cour internationale de Justice» (compromis, art. IID),
c'est-à-dire «les principes généraux de droit reconnus par les nations civi-
lisées» (Statut, art. 38, par. 1).

A mon sens, les deux bases sur lesquelles la Cour est appelée à statuer
risquent d’être contradictoires, voire de s’exclure l’une l’autre. Si la Cour
se fonde sur le traité anglo-allemand de 1890, elle ne peut pas en même
temps prendre en considération «les règles et principes du droit interna-

79
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1121

tional» que les Parties interprètent comme correspondant aux «principes
généraux de droit reconnus par les nations civilisées ».

Si nous nous limitons à la première question, celle qui a trait à la fron-
tiére du Chobe qui sépare le Botswana et la Namibie dans la région de
Pile de Kasikili/Sedudu, le traité anglo-allemand de 1890 peut servir de
base a la décision de la Cour. Si toutefois nous répondons a la seconde
question, c’est-à-dire que nous déterminons le statut juridique de l’île, on
peut estimer qu’il faut appliquer en général les «règles et principes du
droit international». Bref, les deux bases à retenir par la Cour ne peuvent
pas être considérées comme complémentaires ni harmonieuses car elles se
contredisent l’une l’autre.

Je présume que les deux pays ont estimé qu’il était possible de tracer
une frontière sur la base du traité anglo-allemand de 1890 et qu’à cette fin
la détermination du «chenal principal» du Chobe inscrite dans le traité
de 1890 constituerait la pierre angulaire de l’affaire. Mais comme les deux
Etats ont changé de position et ont fait du statut juridique de l’île de
Kasikili/Sedudu Pune des deux principales questions de l’«affaire», il
nest pas possible de statuer simplement à partir d’une interprétation de
ce qui constitue le «chenal principal» du Chobe, il faut encore appliquer
les «règles et principes du droit international» (c’est-à-dire, selon l’inter-
prétation commune des Parties, les principes généraux de droit reconnus
par les nations civilisées).

Le compte rendu historique ci-dessous montre comment les Parties ont
donc modifié leur conception des questions à résoudre.

2) Les antécédents préludant à la saisine de la Cour

11. La Cour est saisie d’une «affaire» opposant le Botswana (qui était
l’ancien protectorat britannique du Bechuanaland et a accédé à l’indé-
pendance en 1966) et la Namibie (qui était jusqu’en 1990 placée sous
administration du Conseil des Nations Unies pour la Namibie) au sujet
de la géographie de l’île de Kasikili/Sedudu située dans le fleuve Chobe et
de la zone entourant l’île. Voyons comment cette «affaire» soumise à la
Cour en vertu du paragraphe | de l’article 36 du Statut a surgi entre ces
deux Etats.

En accédant a l’indépendance en 1966, le Botswana s’est installé sur le
territoire qui depuis 1886 était placé sous l’autorité du protectorat bri-
tannique du Bechuanaland (arrêt, par. 14). A son indépendance en 1990,
le territoire de la Namibie est resté celui-là même qui avait été celui du
Sud-Ouest africain, lequel relevait de la sphère d’influence allemande en
1881 {ibid ). Quand éclata la première guerre mondiale, la région rele-
vant de la sphère d'influence allemande, que l’on connaît aujourd’hui
comme étant le territoire namibien, a été occupée et gouvernée par des
forces britanniques venues de Rhodésie du Sud. Puis cette région a été
placée à titre de territoire sous mandat sous administration de l’Union
sud-africaine dans le cadre du système établi par la Société des Nations
en 1919 puis, à partir de 1967, elle a été placée sous l'administration du

80
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1122

Conseil des Nations Unies pour la Namibie, bien que la République sud-
africaine ait continué à exercer son contrôle de facto jusqu’en 1990. Ii n’y
a pas de divergence de vues entre le Botswana et la Namibie sur ces faits.

12. S'il y a eu différend territorial entre les deux Etats, le Botswana et
la Namibie, au sujet de cette zone de la région du fleuve Chobe, il faut
lattribuer au fait que la Namibie, après avoir accédé à l'indépendance en
1990, a envoyé des forces armées en 1991 sur l’île de Kasikili/Sedudu et
au fait qu’en 1991 également, le Botswana a fait flotter son drapeau
national sur l’île.

Il semble découler de ces deux incidents qu’en 1991 chacun des deux
Etats, le Botswana et {a Namibie, estimaient que l’île de Kasikili/Sedudu
faisait partie intégrante de son territoire souverain. Or, aucun des deux
Etats n’a alors exprimé l’avis que l’autre Etat s'était rendu coupable
d’une violation de sa souveraineté. Si la négociation s’est immédiatement
engagée entre les deux pays sur cette question, on ne l’a pas su.

13. Mais c’est à la suite des incidents ci-dessus que l’on s’est rendu
compte qu'il existait entre les deux Etats une divergence de vues quant à
l'appartenance territoriale de l’île de Kasikili/Sedudu.

Le 24 mai 1992, grâce aux bons offices du président du Zimbabwe, les
présidents du Botswana et de la Namibie se rencontrent à Kasane pour
«traiter de la frontière entre le Botswana et la Namibie autour de l’île de
Sedudu/Kasikili» (les italiques sont de moi). Après s'être promenés sur le
Chobe, après avoir vu l’île de Kasikili/Sedudu, les trois présidents ont
examiné divers documents, en particulier le traité anglo-allemand de 1890
qui définissait la sphère d’influence allemande comme étant limitée par la
ligne qui suit «le centre du chenal principal [du] fleuve [Chobe]» (traité de
1890, art. IIT, par. 2). Les trois présidents ont «décidé que cette question
devait être réglée pacifiquement» (les italiques sont de moi) et

«[à] cette fin, ils sont convenus que la frontière ... devrait faire l’objet
d’une étude menée par une commission mixte de six experts tech-
niques … pour déterminer où se trouve la frontière aux termes du traité
[de 1890]... Les présidents sont convenus que les conclusions de la
commission mixte ... auront un caractère définitif et obligatoire pour
le Botswana et la Namibie.» (Mémoire de la Namibie, vol. IV,
annexe 10, p. 71; mémoire du Botswana, vol. IIL annexe 55, p. 412;
les italiques sont de moi.)

Il ne faisait pas de doute pour le Botswana et la Namibie que l’un et
Pautre devaient s'appuyer sur le traité de 1890, lequel définissait la ligne
de séparation de la sphère d’influence entre l'Allemagne et la Grande-
Bretagne comme se situant au centre du «chenal principal» du Chobe.
Les deux Etats avaient donc pour intention, semble-t-il, non pas de régler
un différend, si du moins il en existait un, mais plutôt de déterminer où se
situait la frontière jusqu'alors incertaine avec le concours des experts
techniques, lesquels seraient à même d'identifier le «chenal principal» du
Chobe.

14. Les présidents du Botswana et de la Namibie estimaient l’un et

81
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1123

l’autre que la frontière devait être déterminée comme correspondant au
«chenal principal» du Chobe conformément à ce que prescrivait le traité
anglo-allemand de 1890. Il semble qu’à leur avis, la question du statut
juridique de Vile de Kasikili/Sedudu ne serait pas traitée comme telle.
L’appartenance territoriale de l’île ne constituait pas, en soi, une question
litigieuse.

Il convient également de noter que le terme «différend» n'apparaît pas
dans le communiqué publié conjointement par les trois présidents. On
peut dire que jusqu’à cette réunion des trois présidents et jusqu’à sa
conclusion, ni la Namibie ni le Botswana n’estimaient qu’il y avait un dif-
férend. Les deux Etats ont voulu que la Cour détermine le tracé de la
frontière qui correspond au «chenal principal» aux termes du traité de
1890, avec le concours de l’équipe mixte d'experts techniques qui, a la
suite de leurs recherches, vont établir quel est, entre le chenal nord et le
chenal sud, le «chenal principal». L’appartenance territoriale de l’île de
Kasikili/Sedudu serait automatiquement réglée par le tracé de cette ligne
de délimitation.

*

15. I semble que quelques mois après cette réunion de Kasane, l’accord
intervenu entre les présidents du Botswana et de la Namibie ait été com-
plètement rejeté à l’échelon gouvernemental. La question a été qualifiée
de différend à la réunion qui commence le 8 décembre 1992 à Windhoek
(mémoire du Botswana, vol. III, annexe 56, p. 416), laquelle a été orga-
nisée pour arrêter le mandat de l’équipe mixte d’experts techniques de la
frontière (ci-après «l'équipe mixte») qui allait être constituée. Le «mémo-
randum d’accord» conclu entre le Botswana et la Namibie a été rédigé le
23 décembre 1992 (mémoire de la Namibie, vol. IV, annexe 11, p. 73;
mémoire du Botswana, vol. II], annexe 57, p. 428) à la suite de cette réu-
nion préliminaire.

Il est dit dans le préambule de ce «mémorandum d’accord», qu’il
existe un différend frontalier entre le Botswana et la Namibie, et aussi
que les deux pays sont désireux de «régler ce différend par des moyens
pacifiques conformément aux principes tant de la Charte des Nations
Unies que de la Charte de l'Organisation de l’unité africaine» (les ita-
liques sont de moi). Aux termes du même «mémorandum d’accord», il est
constitué une équipe d'experts techniques composée de trois experts tech-
niques de chaque pays qui est chargée «de déterminer la frontière entre le
Botswana et la Namibie aux alentours de l’île de Kasikili/Sedudu confor-
mément au traité [anglo-allemand de 1890]» (les italiques sont de moi);
autrement dit, l’équipe est chargée de décider si c’est le chenal nord ou le
chenal sud qu'il faut considérer comme le «chenal principal».

La formule «il existe un différend frontalier entre le Botswana et la
Namibie» (les italiques sont de moi) apparaît pour la première fois dans
ce «mémorandum d’accord» du 23 décembre 1992 et se retrouve ultérieu-
rement dans le compromis du 29 mai 1996 par lequel la présente affaire a

82
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1124

été portée devant la Cour («considérant qu’un différend relatif à la fron-
tière autour de l’île de Kasikili/Sedudu oppose [le Botswana et la Nami-
bie]»). La tâche assignée à l’équipe mixte aurait dû être limitée à la déter-
mination du point de vue technique de ce qui constitue le «chenal
principal» du Chobe conformément au traité anglo-allemand de 1890.
Mais tel ne fut pas le cas. D’après le «règlement intérieur» défini dans ce
«mémorandum d'accord» du 23 décembre 1992, «l’équipe se guidera sur
les principes généraux du droit international concernant le règlement paci-
fique des différends internationaux ainsi que sur tout principe pertinent
du droit international concernant la délimitation des frontières consti-
tuées par des cours d’eau» (mémorandum d’accord, art. 8; les italiques
sont de moi).

Je tiens à souligner que cette idée ne correspond guère à ce que les pré-
sidents des deux Etats semblent avoir eu à l’esprit à peine quelques mois
auparavant; en fait, la différence est très grande.

Pa

16. Le 20 août 1994, après six séries de réunions, l’équipe mixte achève
ses travaux, et établit son rapport final dans lequel elle déclare: «il est
apparu... que la commission mixte ne pouvait tomber d’accord sur des
questions de fond» (mémoire du Botswana, vol. III, annexe 58, p. 440;
mémoire de la Namibie, vol. V, annexe 113, p. 88). Dans la suite de ce
rapport final, on lit: «[l’équipe mixte] n’a pu aboutir, conformément aux
dispositions du [memorandum d'accord], à une conclusion en ce qui
concerne la détermination de la frontière entre le Botswana et la Namibie
autour de l'île de Kasikili/Sedudu.» L'équipe mixte a donc été dans
l'impossibilité de déterminer le tracé de la frontière conformément aux
formules utilisées dans le traité anglo-allemand de 1890.

Il semble que cet échec de l’équipe mixte s'explique par le fait qu’elle
n’a pas mené ses travaux conformément au mandat initialement arrêté a
Kasane en mai 1992 par les présidents du Botswana et de la Namibie,
lequel visait à définir où se situait, dans le Chobe, le «chenal principal»
d’après les experts techniques.

17. Mais, bien qu'elle n’ait pas pu déterminer la frontière, l’équipe
technique a néanmoins formulé une recommandation:

«[L]a commission mixte recommanderait... de recourir au règle-
ment pacifique du différend [sur la base des] règles et principes appli-
cables du droit international.» (Les italiques sont de moi.)

Il y a la un changement crucial en ce sens que l’équipe mixte recommande
de régler le «différend» sur la base des «règles et principes applicables du
droit international» et non au moyen d’une interprétation technique de
l'expression «chenal principal du fleuve» figurant dans le traité de 1890.

Je ne suis vraiment pas sûr du tout que le pouvoir de formuler cette
recommandation découle bien du mandat initial de la commission mixte.
Il faut bien voir que cette équipe mixte n’est pas restée un simple groupe

83
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1125

d'experts techniques, traitant de questions techniques relatives à la déter-
mination du «chenal principal», mais qu’elle est devenue un organe de
négociation diplomatique entre les deux Etats. En fait, les six membres
de cette équipe technique n'étaient même pas obligatoirement des
experts techniques, et l’équipe du Botswana était dirigée par un éminent
professeur de droit international. Cela prouve clairement que l'objectif
assigné à l’équipe technique, lequel était d’abord une question tech-
nique ou scientifique consistant à déterminer le «chenal principal»
du Chobe, a changé et qu’il s’agissait désormais de traiter un différend
juridique plus général opposant les deux pays sur des questions territo-
riales.

Lorsqu'ils ont reçu le rapport final et la recommandation de l’équipe
mixte, les présidents du Botswana et de la Namibie ainsi que le président
du Zimbabwe ont décidé, lors de la réunion au sommet qui s’est tenue le
15 février 1995 à Harare, après avoir discuté de ce rapport de l’équipe
mixte, que «le litige devait être porté devant la Cour internationale de
Justice» (mémoire du Botswana, vol. III, annexe 59, p. 463; les italiques
sont de moi).

Et le Botswana et la Namibie ont donc conclu un an plus tard, le
15 février 1996, le compromis dont l’énoncé est cité intégralement au para-
graphe 2 de l’arrêt.

3; Observations complémentaires
sur le manque de clarté du compromis

18. Après avoir ainsi étudié tout le processus qui débouche sur la
conclusion du compromis, il m’apparait très clairement que les deux pays
ont fondamentalement changé de position sur l’ensemble de la question.
En effet, le problème initial, dans le cadre duquel ni l’un ni l’autre des
deux Etats n’accordaient beaucoup de poids au statut juridique de l’île de
Kasikili/Sedudu, considérant plutôt que ce statut juridique de Vile procé-
derait de la détermination de la frontière, est devenu un problème portant
sur le statut juridique de Vile de Kasikili/Sedudu.

19. Si les deux pays étaient d’accord sur l’idée qu’il fallait déterminer
la frontière comme étant le centre du «chenal principal» du fleuve
Chobe, lequel séparait les sphères d’influence en vertu du traité anglo-
allemand de 1890, ils ne parvenaient pas à s’entendre sur le chenal — che-
nal nord ou chenal sud — qui constituait le «chenal principal», élément
qui pouvait être déterminant quand il fallait établir de quel territoire relè-
verait l’île de Kasikili/Sedudu.

La question opposant ainsi les deux Etats pouvait être résolue par la
voie d’une enquête scientifique concernant le «chenal principal» du
Chobe. Toutefois, la question litigieuse qui était initialement considérée
comme consistant simplement à tracer une frontière entre les deux Etats,
soit dans le chenal nord, soit dans le chenal sud du Chobe (selon celui des
deux chenaux qui serait réputé être le chenal principal), est désormais
expressément devenue une question territoriale portant sur la souverai-

84
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1126

neté exercée sur l’île de Kasikili/Sedudu — et le changement s’est opéré
en 1995 lors de l'élaboration du rapport de l'équipe mixte.

Comme je l’ai déjà dit au paragraphe 9 ci-dessus, au deuxième ali-
néa de son préambule, le compromis ne vise qu'un «différend relatif à la
frontière» (les italiques sont de moi), mais, à l’article I, la Cour est
priée de déterminer non seulement la frontière dans le fleuve Chobe
mais également «le statut juridique de Vile [de Kasikili/Sedudu]» (les
italiques sont de moi). Le traité anglo-allemand de 1890 et les «règles
et principes du droit international» (et une fois de plus, je souligne que
d’après le compromis ces règles et principes équivalent aux «principes
généraux de droit reconnus par les nations civilisées») qui doivent servir
de base au règlement du différend sont d’emblée contradictoires.
Comment la Cour peut-elle en l'espèce trouver une solution à cette
contradiction”?

Jestime pour ma part que le compromis établi par les deux Etats n’a
pas été rédigé comme il convient.

20. Je reviens à la question initiale, qui est de savoir si 1) la Cour est
price de déterminer une frontière, sur la base du traité anglo-allemand de
1890, lequel dispose que le «chenal principal» du Chobe est une frontière
ou bien si ti) la Cour doit se prononcer de façon définitive sur la question
territoriale de l’île de Kasikili/Sedudu conformément aux «règles et prin-
cipes du droit international» interprétés comme correspondant aux «prin-
cipes généraux de droit reconnus par les nations civilisées». L’intention
réelle des Parties et la façon dont elles ont soumis cette «affaire» à la
Cour ne sont pas claires. Ces points n'ont été précisés par aucun des deux
Etats dans leurs écritures ni pendant la procédure orale et l’arrêt de la
Cour n’en traite pas non plus.

S'il faut retenir ?hypothese i), la Cour doit se limiter à déterminer
lequel des chenaux nord et sud du Chobe est le «chenal principal» qui est
la frontière entre les deux Etats. Si l’on retient l’hypothèse ii), la Cour
doit interpréter les «règles et principes du droit international» relatives à
la souveraineté territoriale tels qu'ils s'appliquent à l’île de Kasikili/
Sedudu. Cette confusion des questions soumises conjointement par le
Botswana et la Namibie à la Cour met celle-ci dans une situation extré-
mement difficile face à «l'affaire» qu’elle doit trancher; en particulier,
parce que cette «affaire» ne relève pas d’une requête unilatérale mais lui
est soumise d’un commun accord par les deux Parties.

21. Or, dans cette affaire soumise conjointement, le fond même du dif-
férend et les bases sur lesquelles la Cour est priée de statuer me paraissent
extrêmement peu clairs. À mon sens, la Cour aurait dû demander aux
Parties de préciser leur position. Je me demande s’il n'aurait pas été pos-
sible à la Cour de renvoyer aux Parties cette affaire soumise bilatérale-
ment en leur demandant de préciser leur intention commune et leur
entente initiale au sujet de la saisine de la Cour et de dire s'ils veulent que
soit déterminée la frontière, ou bien s ils préfèrent que la détermination
du statut juridique de l’île de Kasikili/Sedudu soit traitée à part et non pas
simplement comme suite à la détermination de la frontière.

85
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1127
IYI. «Sur LA BASE DU TRAITÉ ANGLO-ALLEMAND DE 1890»

1) Introduction

22. Comme je l’ai déjà dit au paragraphe 3 ci-dessus, il s’agit ici d’une
affaire introduite par voie de compromis, aux termes duquel les Parties
demandent à la Cour de déterminer la frontière ainsi que le statut juridi-
que de Vile sur la base des critères que les Parties veulent retenir d’un
commun accord. L’intention initiale des Parties était de se fonder sur le
traité anglo-allemand de 1890 qui aiderait à tracer une frontière le long
du fleuve Chobe dans la zone de l’île de Kasikili/Sedudu. Je vais donc a
présent analyser ce traité anglo-allemand de 1890.

2) L'importance du traité anglo-allemand de 1890

23. Le Botswana et la Namibie ne s’opposent pas du tout quant au fait
que ce traité de 1890 doit être considéré comme un document fondamen-
tal aux fins de la détermination de la frontière entre les deux Etats. Je
commencerai par étudier le traité lui-même.

24. L'Allemagne, qui ne s’est guère intéressée à l’Afrique avant la fin
du XIX® siècle, est devenue un Etat colonial à l'époque où elle était
dirigée par Bismarck et, aux côtés d’autres pays européens, elle a parti-
cipé au découpage de l’Afrique. C’est pour régler les questions qui se
posaient au sujet de l’Afrique, et établir en particulier la doctrine juri-
dique de l’occupation du continent, que Bismarck a pris l’initiative de
convoquer la conférence de Berlin. L’acte général de cette conférence de
Berlin est adopté en 1885 (mémoire du Botswana, vol. IT, annexe 1, p. 1).

En 1884, l'Allemagne place sous son protectorat le Sud-Ouest africain
et en 1885, la Grande-Bretagne, aux termes d’une proclamation du haut
commissaire pour l’Afrique australe, fait du Bechuanaland un protecto-
rat britannique (mémoire du Botswana, vol. II, annexe 3, p. 24). En 1889,
des négociations ont lieu entre la Grande-Bretagne et l'Allemagne, cel-
le-ci souhaitant se voir garantir le libre accès au cours supérieur du Zam-
bèze dans le cadre des intérêts correspondant à sa sphère d’influence
{mémoire du Botswana, vol. II, annexe 4, p. 27; annexe 5, p. 29).

25. C’est ce traité anglo-allemand du 1° juillet 1890 qui définit com-
ment il faut distinguer les sphères d'influence des deux Etats. Le traité
dispose notamment:

«Les soussignés

Après avoir examiné diverses questions concernant les intérêts
coloniaux de l'Allemagne et de la Grande-Bretagne, sont convenus
de ce qui suit au nom de leurs gouvernements respectifs:

En Afrique orientale, la sphère d’influence réservée a l’Allemagne
est délimitée comme suit:

86
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) {128

2. A Pest, par une ligne ... [qui] suit [le 22° paralléle de latitude
sud] jusqu’a son intersection avec le 21° degré de longitude est; puis
suit ce méridien vers le nord jusqu’à son intersection avec le 18°
parallèle de latitude sud; suit ce parallèle vers l’est jusqu’au Chobe et
suit le centre du chenal principal de cette riviére jusqu’a son confluent
avec le Zambéze, ou elle s’arréte.

Le cours de la frontière décrite ci-dessus est tracé d’une façon
générale d’après une carte établie officiellement pour le Gouverne-
ment britannique en 1889.» (Traité anglo-allemand, art. III, par. 2;
mémoire du Botswana, vol. Il, annexe 11, p. 185; mémoire de la
Namibie, vol. IV, annexe 4, p. 6.)

*

26. Le traité de 1890 est un instrument qui a délimité dans cette
région d'Afrique les sphères d’influence respectives des Parties mais
qui n’a certainement pas fixé de frontière nationale entre les terri-
toires de l’ Allemagne et ceux de la Grande-Bretagne. La limite de
la sphère d’influence allemande a été fixée comme étant le «centre
du chenal principal du Chobe», mais, dans ce traité, il n’a été
indiqué aucune ligne frontalière traversant cette zone géographi-
quement complexe. La détermination de la frontière, qui aurait cer-
tainement eu pour effet de déterminer le statut juridique de l’île de
Kasikili/Sedudu était à l'époque tout à fait étrangère à l’objet réel
du traité.

27. La carte de 1889 qui est censée illustrer l’article HII du traité
anglo-allemand de 1890 (mémoire du Botswana, app. II, carte 3) est
établie à une échelle trop réduite, à mon avis, pour être d’un grand
secours. Le cours du fleuve Chobe sur cette carte est emprunté direc-
tement à la carte établie en 1891 par B. F. Bradshaw pour la Royal
Geographical Society. La carte de Bradshaw indique certaines carac-
téristiques géographiques de la zone et montre les chenaux nord et
sud du Chobe mais, bien entendu, cette carte n’indique aucune fron-
tière (mémoire de la Namibie, vol. V, annexe 102, p. 35; mémoire de
la Namibie, vol. VI, atlas 1/2; mémoire du Botswana, app. II, carte
1) et cette carte n’a pas d'importance pour la détermination de la
frontière dans ladite zone.

3) Le sens de l'expression «chenal principal» dans le traité de 1890

28. Les Parties ont l’une et l’autre fourni beaucoup d'explications au

sujet de la formule «le centre du chenal principal [du Chobe]» qui figure
à l’article III du traité anglo-allemand de 1890. En particulier, les
Parties ont l’une et l’autre consacré beaucoup d’attention, notamment
au cours de la procédure orale, à la distinction qui est censée exister

87
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1129

entre cette notion du texte anglais et celle qui figure dans l’autre version
faisant foi, le texte allemand, qui se lit: « Thalweg des Hauptlaufes die-
ses Flusses».

Il est possible que l’idée qu’exprime la version allemande et celle
qu’exprime la version anglaise ne soient pas identiques. Le terme anglais
«centre» est tout simplement un terme géométrique, tandis que le terme
allemand « Thalweg» a une connotation juridique. Fixer le «centre» du
chenal principal du fleuve est de la compétence d’un géographe ou d’un
géomètre. A mon sens toutefois, la délégation allemande qui a négocié le
traité de 1890 ne me paraît pas avoir employé le terme allemand « Thal-
weg» pour donner au texte un sens différent du terme anglais «centre» ni
pour donner à ce terme un sens juridique.

Comme il est indiqué au paragraphe 46 de l'arrêt, le texte initial de
cette partie du traité de 1890, paraphé par lord Salisbury et par le comte
Hatzfeldt, tel qu’il a été communiqué au Foreign Office sous forme de
projet d’accord se lisait comme suit:

«[La frontière] longe ce parallèle vers l'est jusqu’au Chobe et suit
le centre de ce fleuve jusqu’à son confluent avec le Zambèze, où il
s'arrête.» (Mémoire de la Namibie, vol. IV, annexe 26, p. 121; les
italiques sont de moi.)

A la suite de quoi la partie britannique proposa d’ajouter les mots «du
chenal principal» de sorte que la phrase se lisait désormais «le centre du
chenal principal de ce fleuve». La proposition a été acceptée par la partie
allemande et traduite d’abord sous la forme suivante: «in der Thal-Linie
des Hauptlaufes dieses Flusses» et, finalement, le terme « Thal-Linie» a
été remplacé par le terme Thalweg. Je tiens à souligner que !’arrét déclare
clairement et, à mon sens, de façon tout à fait justifiée, que «flje texte
allemand est donc une traduction littérale de la proposition britannique
et suit le texte anglais» (arrêt, par. 46).

29. De toute façon, les termes allemands « Thalweg des Hauptlaufes »
ont le même sens que les termes anglais «centre du chenal principal».
L'interprétation différente de ce texte allemand qui a été donnée au cours
des plaidoiries ne me convainc pas et je vois mal pourquoi les Parties ont
accordé tant d’importance dans leurs écritures et leurs plaidoiries au
terme « Thalweg» et pourquoi la Cour, elle aussi, s'intéresse si longue-
ment, en de si nombreux endroits de son arrêt, à l’utilisation et à la défi-
nition de ce terme (arrêt, par. 21-27, 46 et 89). Le terme « Thalweg»
apparaît plus de vingt fois dans l’arrêt. Je le répète, la formule allemande
ne fait que traduire le texte initial anglais. Le texte initial est «centre du
chenal principal» et rend compte de ce que les négociateurs du traité
anglo-allemand de 1890 avaient à l’idée. Dans la seconde partie de l’arrêt,
le terme « Thalweg» est remplacé par «la ligne des sondages les plus pro-
fonds» — comme l’ont suggéré les Parties lors de la procédure orale — et
cette notion figure au paragraphe 1) du dispositif de arrêt. J’estime pour
ma part que la Cour aurait dû se contenter de dire dans son dispositif que
la frontière entre le Botswana et la Namibie «suit le centre du chenal

88
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1130

nord» au lieu de dire qu’elle «suit la ligne des sondages les plus profonds
dans le chenal nord».

*

30. Il est pour moi évident que les négociateurs officiels du traité de
1890 n'avaient rien à l'esprit qui indiquât qu'ils avaient décidé que la
ligne de séparation entre leurs deux sphères d'influence serait quelque
chose de plus que le centre du «chenal principal» du fleuve Chobe. La
notion de «chenal» est purement scientifique. Mais ce qui constitue le
chenal «principal» prête à interprétation jusqu’à un certain point. La
notion de «chenal principal» peut fort bien se définir suivant différents
critères, par exemple la largeur du fleuve, sa profondeur, le débit, la
configuration du fond du fleuve, etc., comme le donnent a entendre cer-
tains ouvrages scientifiques de référence (voir les paragraphes 29 et 30
de l'arrêt). La Cour dit fort justement dans l’arrêt qu’il n’existe «[pas]
un seul et unique critére pour identifier le chenal principal du Chobe»
(par. 30).

31. A mon avis, le fait que le texte anglais initial, c’est-à-dire l’expres-
sion «centre du fleuve», a été remplacé par l'expression «centre du chenal
principal du fleuve» et que, dans la version allemande, c’est le terme
« Thalweg» qui a été utilisé pour traduire le «centre» du chenal principal
peut être interprété comme signifiant que les parties au traité de 1890, en
choisissant le fleuve Chobe comme délimitant la frontière entre elles,
s'intéressaient aux possibilités de navigation sur ce fleuve, c'est-à-dire à
l'accès au Zambèze. Mais il convient de noter que l’on ne savait pas à
l’époque si le Chobe était intégralement navigable. Il s’agissait simple-
ment pour chacune des parties d’un intérêt potentiel. L’arrét en prend
très justement note (par. 40 et 44). Comme les parties au traité de 1890 ne
s'intéressaient pas immédiatement à la navigation sur le Chobe, et étant
donné que la situation hydrologique du fleuve n’était pas connue, elles
ont donc, sans pour autant chercher à délimiter la frontière, employé la
formule «centre du chenal principal» en songeant à la navigabilité du
fleuve, mais d’un point de vue purement théorique.

A quelques exceptions mineures près, le Chobe n’a jusqu’à présent pas
servi à une navigation de transport. S'il fallait distinguer le «chenal prin-
cipal» par sa navigabilité, la Cour aurait alors du mal à situer la frontière
soit dans le chenal nord soit dans le chenal sud car aucun de ces deux
chenaux n’a, ni autrefois ni aujourd’hui, répondu aux conditions de navi-
gabilité entendue au fond ou bien au sens commercial.

32, Si toutefois la Cour doit déterminer la frontière sous la forme du
«chenal principal» du fleuve, quelle que soit la façon dont l'énoncé du
traité de 1890 ait pu être interprété à l’époque, elle peut alors chercher où
se situe le chenal principal entendu en un sens général. A cette fin, la
Cour a besoin du concours d’un expert en hydrologie et elle aurait dû

89
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1131

requérir les services d’un spécialiste, soit à titre de témoin soit à titre
d'expert, qui aurait pu d’abord lui dire quels critères il était le plus
indiqué d'utiliser pour définir le chenal principal dans ce contexte géo-
graphique particulier et qui lui aurait dit ensuite lequel des deux chenaux
allait en réalité remplir ces critères.

Au lieu de quoi la Cour a d’une façon ou d’une autre pris en considéra-
tion les vues exprimées par les scientifiques ou les spécialistes mobilisés
par les équipes opposées des Parties. Or, ces scientifiques ou spécialistes
ont des avis parfois contradictoires. La Cour a en fait établi que c’est le
chenal nord qui est le «chenal principal» sans avoir bénéficié d’un avis
d'expert formulé par une personne indépendante. La Cour s’est fondée
sur sa propre interprétation des critères géographiques et scientifiques et
a abouti elle-même à la conclusion que «le chenal nord du Chobe autour
de l’île de Kasikili/Sedudu doit être considéré comme son chenal princi-
pal suivant le sens ordinaire des termes figurant dans la disposition per-
tinente du traité de 1890» (arrêt, par. 41). A mon avis, la Cour n’a pas
traité comme il aurait fallu cette question qui revêt des aspects scienti-
fiques, hydrographiques, potamologiques ou topographiques, mais je
ne suis toutefois pas en mesure de dire que la décision de la Cour est
erronée.

4) Comment le «chenal principal» a-t-il été reconnu à diverses
reprises dans le passé?

33. Pour déterminer actuellement où se situe la frontière entre le
Botswana et la Namibie il importe au plus haut point d'établir comment
ce chenal principal du Chobe dont il est fait état à l’article III, para-
graphe 2 du traité de 1890, a été dans le passé reconnu comme tel. Je vais
consacrer une section distincte de la présente opinion à cette question.
Ces pratiques antérieures sont abondamment évoquées dans l’arrêt, mais
sous un aspect totalement différent.

IV. «Sur LA BASE DES RÈGLES ET PRINCIPES
DU DROIT INTERNATIONAL»

34. La Cour est priée de statuer «sur la base» non seulement du traité
de 1890 mais aussi des «règles et principes du droit international» (com-
promis, art. 1). Comme je l’ai dit plus haut, ces termes sont interprétés
dans le compromis lui-même comme correspondant aux «principes géné-
raux de droit reconnus par les nations civilisées», ainsi que l'indique
l'article III du compromis. Il y a lieu de noter que cette interprétation qui
figure ainsi à l’article III du compromis était nouvelle et ne figurait pas
dans les travaux de l’équipe mixte à partir desquels le compromis a été
élaboré. Je dois donc me poser la question de savoir si les Parties au com-
promis ont effectivement eu l'intention de limiter l'interprétation de
l'énoncé de l’article [ à celle qui figure à l’article II.

90
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1132

35. Si, comme le compromis le donne à penser, il faut entendre les ter-
mes «règles et principes du droit international» comme ayant le sens des
«principes généraux de droit reconnus par les nations civilisées», il serait
alors utile pour établir le statut juridique de l’île de Kasikili/Sedudu de
chercher à savoir s’il y a eu, pour une raison ou pour une autre, acquisi-
tion d’un «titre par prescription». La Cour a tout à fait raison d’exami-
ner à cet égard la doctrine de la prescription (arrêt, par. 94-99). La Cour
conclut toutefois que la culture pratiquée sur l’île par les Masubia ou les
actes occasionnels d'autorité étatique qui ont été relevés n’auraient pas
fondé l’acquisition d’un titre par prescription sur l’île et elle aboutit sur ce
point à une conclusion négative (arrêt, par. 99). Je souscris sans réserve à
cet égard à la conclusion de la Cour.

36. Quels autres «principes généraux de droit reconnus par les nations
civilisées» peuvent-ils alors avoir été suggérés à la Cour pour fondement
de sa décision? Je constate que les Parties n’ont pas du tout plaidé sur ce
point. Je ne vois donc aucune raison pour la Cour de se fonder sur les
«règles et principes du droit international» par opposition au traité
anglo-allemand de 1890.

V. COMMENT LE KCHENAL PRINCIPAL» DU CHOBE A ÉTÉ RECONNU DANS
LA PRATIQUE ANTÉRIEURE ET COMMENT CELA POURRAIT-IL AIDER LA COUR
À SITUER LA FRONTIÈRE LE LONG DU FLEUVE CHOBE

1) Introduction

37. Comme je l’ai dit au paragraphe 33 ci-dessus, il y a lieu d’étudier
comment la frontière du Chobe et le statut de l’île de Kasikili/Sedudu ont
été établis dans le passé à différentes époques par les autorités respectives
de la région, d’après les cartes, d’après certains documents pertinents,
voire d’après certaines pratiques.

Il s’agit de savoir si ces documents et pratiques constituent, aux fins de
l'interprétation du traité anglo-allemand de 1890, «fun] accord [quel-
conque] ayant rapport au traité... qui est intervenu entre toutes les parties
à l’occasion de la conclusion [du] traité» et/ou «[un]} instrument [quel-
conque] établi par une ou plusieurs parties à l’occasion de la conclusion
du traité et accepté par les autres parties en tant qu’instrument ayant
rapport au traité» comme l’énonce la convention de Vienne sur le droit
des traités (art. 31, par. 2 a), b): arrêt, par. 47-70, 75 et 78). L'arrêt fait
souvent état de la convention de Vienne et aboutit a la conclusion géné-
rale que les pratiques qu’il évoque abondamment et que je vais citer
dans la présente section ne constituent ni «un accord ultérieur» ni une
«pratique ultérieure» au sens de ladite convention (arrêt, par. 79).

38. Sur ce point, je crains de ne pas pouvoir partager le sentiment de la
Cour pour qui lesdites pratiques, cartes et documents ne présentent
d’intérét que pour l'interprétation du traité de 1890. A mon avis, la Cour

91
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1133

peut utilement examiner les faits et activités pertinentes qui l’aideront à
déterminer la frontière du Chobe et le statut juridique de l’île mais non
les utiliser aux fins d’interpréter le traité de 1890 (du point de vue de la
convention de Vienne sur le droit des traités). A mon avis encore, ces pra-
tiques antérieures constituent en soi un élément déterminant qui permet a
la Cour de situer la frontière entre le Botswana et la Namibie le long du
chenal nord du Chobe.

Dans la partie de mon opinion qui suit, j’évoque plusieurs incidents et
je cite les documents anciens dont nous disposons. Je ne fais que répéter
la, le plus souvent, les citations de la Cour elle-méme dans son arrét mais
je tiens à ces citations car, à mon avis, elles revétent une importance
majeure.

2) Examen des cartes

39. Je tiens aussi à ajouter quelques mots sur importance qu'il faut
attacher en l’espéce à un certain nombre de cartes de la région établies
depuis 1890 et présentées a la Cour par les Parties. Si je compte bien, il
n’existe pas moins de cinquante-deux cartes. Mais je doute vraiment
beaucoup que l’existence d’un si grand nombre de cartes en l’espéce
puisse aider a résoudre la question. Certaines cartes indiquent la largeur
du chenal nord et celle du chenal sud à la hauteur de l’île de Kasikili/
Sedudu et sont donc utiles puisqu'elles donnent quelques détails géogra-
phiques sur la région. Mais certains des cartographes ont été jusqu’à
indiquer une «frontière» sur leur carte, ce qui peut s’interpréter comme
étant une frontière politique entre les rives nord et sud du Chobe.

40. La Cour indique dans l’arrét comment elle considère les diverses
cartes de la région qui lui ont été soumises et indique fort justement
qu'elle «ne s’estime pas à même de tirer des conclusions du dossier car-
tographique produit en l’espèce» (arrêt, par. 87). Je partage sur ce point
le sentiment de la Cour mais je tiens néanmoins à formuler quelques
observations générales sur lesdites cartes.

J'observe en premier lieu que certaines cartes ont purement et simple-
ment été reproduites à partir d’une édition antérieure sans qu'il ait été
procédé au moindre levé supplémentaire.

J'observe en deuxième lieu que la région du Chobe avait été avant 1890
explorée par certaines personnes, dont Selous et Livingstone, mais les
cartes établies par ces personnalités n’indiquaient aucune frontière poli-
tique. La carte émanant d’un organe officiel compétent peut parfois indi-
quer quelle est la position du gouvernement en question sur l’appartenance
territoriale d’une certaine région ou d’une certaine île ou la souveraineté
exercée sur ladite région ou île. Toutefois, ce fait à lui seul ne déter-
mine pas le statut juridique de la zone ou de l’île en question. La ligne
correspondant à la frontière indiquée sur ces cartes peut être interprétée
comme représentant l'étendue maximale du territoire revendiqué par le
pays en question mais ne justifie pas nécessairement ladite revendication.

J'observe en troisième lieu qu’une revendication territoriale ne peut être

92
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1134

formulée que sous la forme d'indications claires en ce qui concerne les
intentions de Etat concerné, et ces indications peuvent être portées sur des
cartes. Mais, à elles seules, en l'absence de toute autre présomption, une
carte ne saurait justifier une revendication politique. En l'espèce, malgré
l'existence d'un si grand nombre de cartes et malgré la place considérable
que les deux Parties ont consacrée à leur interprétation, j'estime en der-
nière analyse que toute cette discussion n’a strictement aucune pertinence.

41. A mon sens, ce n'est pas a un cartographe qu'il incombe de tracer
une frontière politique à moins qu'on ne lui indique très clairement où
elle se situe. I] ne faut pas accorder beaucoup de poids à une quelconque
frontière qui serait ainsi portée sur ces cartes.

Dans leurs exposés oraux, les Parties ont présenté une liste indiquant
quelles étaient, parmi les nombreuses cartes disponibles, celles qui
situaient la frontière au nord et celles qui la situaient au sud. Je dirais,
pour porter un jugement clément, que l’exercice était vain; si je veux être
plus sévère, je dirais qu'il était absurde.

3) La géographie de la zone entourant l'ile de KasikililSedudu
et la situation politique et sociale de Vile
jusqu'au milieu du XX° siècle

42. Avant la conclusion du traité anglo-allemand de 1890, cette région
était pour l'essentiel inconnue, exception faite du rapport de l'expédition
de Livingstone intitulé « Missionary Travels and Researches in South
Africa» (mémoire de la Namibie, vol. V, annexe 129, p. 197; ibid., vol. I,
p- 23), le rapport de l'explorateur Selous datant de 1874 (évoqué mais
non pas intégralement cité dans le mémoire de la Namibie, vol. V,
annexe 138, p. 229), et le rapport Schulz-Hammar de 1884, intitulé « The
New Africa — A Journey up the Chobe and down the Okovanga Rivers»
(évoqué mais non pas intégralement cité dans le mémoire de la Namibie,
vol. V, annexe 137, p. 227). Pour autant que je puisse le dire, aucun de ces
rapports ne parle de l'existence d’une île connue aujourd’hui sous le nom
Wile de Kasikili/Sedudu.

43. On ne sait pas si à l’époque, l’île de Kasikili/Sedudu était sub-
mergée pendant la saison des pluies ni si l’eau du fleuve coulait de façon
ininterrompue pendant l’année tout entière. Les scientifiques dont les
Parties ont engagé les services en l’espèce ont donné quelques explica-
tions, mais celles-ci divergent, et ne font pas non plus apparaître claire-
ment si leurs auteurs parlent de la situation telle qu’elle se présentait il y
a cent ans ou bien de la situation aujourd’hui. De toute façon, les faits
présentés n'ont pas été expliqués à la Cour par un témoin ou un expert
ayant fait la déclaration solennelle requise. Le fait est, semble-t-il, qu’il
n'existait aucune description topographique fiable de [a région à
l’époque. Il est extrêmement difficile d'établir d’après l’une quelconque
des informations disponibles aujourd’hui quelle est la situation géogra-
phique de la région, c'est-à-dire de l’île de Kasikili/Sedudu et de la zone
environnante du fleuve Chobe.

93
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1135

44. Il me semble que, dans leurs plaidoiries comme dans leurs écri-
tures, les Parties se sont principalement attachées à interpréter les termes
du traité de 1890 (par exemple, «le centre du chenal principal du fleuve»)
mais n’ont pas beaucoup étudié le statut ni la situation politique et
sociale des rives nord et sud du Chobe.

45. L'Allemagne qui, en 1884, a placé le Sud-Ouest africain sous son
protectorat, s’intéressait au plus haut point à la possibilité d’accéder,
depuis le lac Ngami à la région située à l’est, c’est-à-dire au Zambèze, et
ne cherchait vraiment pas du tout à placer sous son contrôle une petite île
située dans le Chobe. Par ailleurs, la Grande-Bretagne avait en 1885
placé le Bechuanaland sous son protectorat et soumis toute la région au
contrôle du gouverneur du Bechuanaland britannique.

L'Allemagne n’a formulé aucune revendication territoriale, pas même
sur la bande orientale du Caprivi au nord du Chobe, et c’est en 1909 que
l'administration allemande s’est manifestée pour la première fois dans la
région à la suite de la création de l’office du gouverneur allemand au Sud-
Ouest africain en 1908, à Windhoek. Au Caprivi, la Grande-Bretagne a
exercé de facto son autorité jusqu’en 1914. On présume qu’à l’époque, la
Grande-Bretagne étendait vers le nord son contrôle de la région au-delà
du Chobe.

46. Pendant la première guerre mondiale, le Caprivi oriental, qui avait
été sous administration allemande, a été occupé par l’armée britannique
qui s’est déplacée depuis la Rhodésie du Sud et a été placé sous l'autorité
du commissaire de district du protectorat du Bechuanaland à Kasane
(mémoire de la Namibie, vol. I, p. 93). En 1919, à la suite de la première
guerre mondiale, l’Union sud-africaine est devenue la puissance admini-
strante de la totalité du territoire de la Namibie actuelle, placé sous man-
dat de la Société des Nations — ce qui signifie, si je puis dire, que l’Union
sud-africaine était sous influence britannique, bien que cette influence fût
indirecte. De 1915 à 1929, le Caprivi a été administré par l'administration
du Bechuanaland au nom du gouvernement de l’Union sud-africaine.
Personne n’émit alors d’objection à l'encontre de la mise en culture de
l'île de Kasikili/Sedudu par des membres des tribus du Caprivi.

La différence de statut entre la région située au nord et la région située
au sud du Chobe n’a pas vraiment suscité la moindre difficulté concrète
au cours de cette aprés-guerre; les difficultés n’ont surgi qu’à la suite de la
seconde guerre mondiale. On dit que la police britannique patrouillait sur
les deux rives, nord et sud, pour faire régner la paix.

47. Un rapport, communément appelé le rapport Eason, établi par le
capitaine Eason de la police du Bechuanaland (Grande-Bretagne) le
5 août 1912 et intitulé «Rapport concernant le chenal principal du
Linyanti (ou Chobe)» (fréquemment cité dans larrêt, aux para-
graphes 33, 42 et 52 à 55), donne quelques indications géographiques sur
la zone (mémoire de la Namibie, vol. IV, annexe 47, p. 173; mémoire du
Botswana, vol. LIT, annexe 15, p. 225). D’après ce rapport, «là, [le capi-
taine Eason] considère que c’est sans aucun doute le chenal nord qui doit
être considéré comme le chenal principal» (les italiques sont de moi) et,

94
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1136

d’après la carte sous forme de croquis jointe au rapport, le chenal nord est
effectivement indiqué du point de vue géographique comme étant le che-
nal principal. .

Depuis ce rapport de 1912, il n’y a pas eu, semble-t-il, de rapport fiable
sur la région jusqu’au rapport Trollope-Redman établi au milieu des
années 40, dont je parle un peu plus loin.

4) La confrontation, pendant les années quarante, entre les autorités de
l'Union sud-africaine et les services du haut commissaire britannique
chargé du protectorat du Bechuanaland

48. À la suite de la seconde guerre mondiale, bien que le régime des
mandats de la Société des Nations ait pris fin, l’Union sud-africaine n’a
pas accepté que ce régime soit transformé et devienne le nouveau régime
de tutelle sous Pégide de l'Organisation des Nations Unies. C’est alors
que se manifestent la scission ou les frictions entre les régimes exerçant
leur contrôle sur les territoires de l’Union sud-africaine (laquelle accède
au statut de République et quitte le Commonwealth en 1961), d’une part,
et, de l’autre, le protectorat britannique du Bechuanaland. Ce n’est que
depuis cette époque que se pose la question de la frontière entre les deux
entités ci-dessus et que cette question s'étend à celle de savoir quel est le
statut de l'île de Kasikili/Sedudu.

49. En 1940, le major L. Trollope, qui est le magistrat chargé de la
partie orientale de la bande de Caprivi (ci-après dénommée la « bande»)
(vers le nord du Chobe), procède à un relevé de la zone avec le concours
de la police du protectorat du Bechuanaland de Kasane (vers le sud du
Chobe) et présente son rapport sur l'administration de la partie orientale
de la bande de Caprivi au secrétaire aux affaires autochtones de Pretoria
(mémoire de la Namibie, vol. IV, annexe 58, p. 229). Il n’est pas dit un
mot de Vile de Kasikili/Sedudu dans ce rapport.

50. Une dizaine d’années plus tard, en 1948, un échange de lettres a
lieu entre les services du magistrat de Windhoek, l’administrateur de la
bande de Caprivi (au nord du Chobe), et les autorités britanniques de
Kasane (au sud du Chobe), au sujet du statut international de la région,
y compris l’île de Kasikili/Sedudu. Le major Trollope (magistrat chargé
de la partie orientale de la bande de Caprivi) adresse le 3 janvier 1948 une
lettre a M. V. Dickinson (commissaire de district a Maun, Bechuana-
land), laquelle est intitulée «Chenal entre l’île de Kasikili et les villages de
Kabuta et Kasika», dans laquelle il est question d’un monsieur Ker qui
demande l’autorisation d’emprunter le chenal nord pour y transporter du
bois d'œuvre (mémoire de la Namibie, vol. IV, annexe 59, p. 262; voir
arrêt, par. 40 et 56).

51. Quelques semaines plus tard, le major Trollope et M. N. V. Red-
man (commissaire de district [adjoint] à Kasane, protectorat du Bechua-
naland), établissent conjointement un rapport daté du 19 janvier 1948,
intitulé «Rapport conjoint relatif à la frontière entre le protectorat du

95
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1137

Bechuanaland et la partie orientale de la bande de Caprivi: ile de Kasi-
kili» (voir arrêt, par. 42 et 57-60), dans lequel il est dit ceci:

«3. Après reconnaissance séparée du terrain et examen d’une
photographie aérienne, nous constatons que le «chenal principal» ne
suit pas la voie navigable qui est généralement indiquée sur les cartes
comme constituant la frontière entre les deux territoires.

4. Notre opinion est que le «chenal principal» se situe dans la
voie d’eau [le chenal nord] qui engloberait l’île en question dans le
protectorat du Bechuanaland.

5. D’autre part, après enquête, nous avons établi que, depuis 1907
au moins, l’île est utilisée par les membres des tribus de la partie
orientale de la bande de Caprivi et que c’est encore le cas aujourd’hui.

6. Rien n'indique, à notre connaissance, que l’île ait été utilisée ou
revendiquée par des membres des tribus ou les autorités du Bechua-
naland, ou qu'il ait été fait objection à l’utilisation de cette île par les
membres des tribus du Caprivi.» (Mémoire de la Namibie, vol. IV,
annexe 60, p. 264.)

*

52. Dans la lettre qu’il adresse le 21 janvier 1948 au secrétaire d'Etat
aux affaires autochtones à Pretoria, laquelle est intitulée «Frontière entre
le Bechuanaland et la partie orientale de la bande de Caprivi» (voir arrêt,
par. 58), le major Trollope semble avoir admis au paragraphe 3 que la
frontière doit se situer dans le chenal nord mais qu’il faut continuer
d’autoriser la population du Caprivi oriental à cultiver l’île. La lettre dit
ceci:

«Il ne fait pas de doute que le libellé du traité de 1890 concerne
des faits géographiques tels qu’ils existent actuellement et que la
véritable frontière entre les deux territoires doit se situer à l’intérieur
de la voie d'eau septentrionale et inclure l’île de Kasikili dans le pro-
tectorat.» (Mémoire de la Namibie, vol. IV, annexe 61, p. 271; les
italiques sont de moi.)

53. On sait que, malgré la suggestion formulée par le major Trollope
au sujet du chenal nord, l’Union sud-africaine hésitait à admettre que le
chenal nord fût bien le chenal principal du Chobe; sur ce point, on dis-
pose de la lettre du 12 juin 1948 adressée par le secrétaire d’Etat à la jus-
tice de l’Union sud-africaine au secrétaire d’Etat aux affaires extérieures
à Pretoria, qui est intitulée « Frontière entre le Bechuanaland et la partie
orientale de la bande de Caprivi»:

«Il [le chenal principal] passe au nord de Vile de Kasikili, alors
qu’apparemment les cartes le situent généralement au sud de cette
île. Nous n’avons pas la carte dont il est question dans I’accord [le
traité de 1890] mais, à supposer que, là aussi, le chenal principal soit
indiqué au sud de l’île, il s’agit de savoir si, avant la conclusion de

96
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1138

l'accord, le chenal principal ne s’est pas dépiacé du bras sud au bras
nord.» (Mémoire de la Namibie, vol. IV, annexe 62, p. 277; les ita-
liques sont de moi.)

54. Dans une lettre adressée le 14 octobre 1948 par le secrétaire auprès
du premier ministre et secrétaire d’Etat aux affaires extérieures de l’Union
sud-africaine (chargé de la région située au nord du Chobe), au secrétaire
administratif auprès du haut commissaire pour le Basutoland, le protec-
torat du Bechuanaland et le Swaziland (chargé d’administrer la région
située au sud du Chobe), il est dit que, de mémoire d’homme, il n’y a pas
eu de déplacement de la frontière du chenal sud au profit du chenal nord.
Les problèmes qui se posaient à l’époque entre les deux autorités por-
taient, semble-t-il, sur le transport de bois d’œuvre par le chenal nord du
Chobe et les cultures pratiquées sur Vile de Kasikili/Sedudu par des mem-
bres des tribus du Caprivi. L'Union sud-africaine savait qu’une entreprise
située au Bechuanaland demandait l'autorisation de transporter du bois
d'œuvre mais elle se souciait essentiellement de garantir que les tribus de
la partie orientale de la bande de Caprivi pouvaient continuer à cultiver
l’île. C’est ce que montre le texte de la lettre que je cite ci-dessous:

«Il apparaît que l'examen de la question est rendu nécessaire par
le projet formé par une entreprise de transport fluvial de faire des-
cendre du bois d'œuvre par le Chobe depuis une scierie située au
Bechuanaland, ce qui a soulevé la question de savoir quelle était la
frontière exacte, aussi bien dans les documents soumis au magistrat
de la partie orientale de la bande de Caprivi que dans ceux qui l'ont
été aux autorités du Bechuanaland.

Le rapport montre que, si les cartes indiquent [que] le chenal prin-
cipal du Chobe [est] au sud de l’île de Kasikili, en fait, il passe au
nord de cette ile.

Des enquêtes exhaustives ont montré qu’il n’y a pas eu de dépla-
cement du chenal principal du sud vers le nord de mémoire humaine.
Donc, les faits signifient que les cartes sont inexactes.

En revanche, il est prouvé que l’île est cultivée au moins depuis
1907 par les tribus du Caprivi et que le droit de ces tribus à l’occupa-
tion de l’île n’a jamais été contesté.

Le gouvernement de l’Union est désireux de protéger les droits des
tribus de la bande de Caprivi sur l’île et il apparaît que les autorités
du Bechuanaland souhaitent utiliser le chenal nord pour la naviga-
tion. Comme il semble qu'il n’y ait pas de conflit d’intéréts, il devrait
être possible de trouver un arrangement mutuellement satisfaisant. »
(Mémoire de la Namibie, vol. IV, annexe 63, p. 280.)

Dans la lettre adressée le 4 novembre 1948 au secrétaire d'Etat aux

97
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1139

affaires extérieures de l’Union sud-africaine par le secrétaire administratif
auprès du haut commissaire britannique, il est dit ceci:

«d'ordre du haut commissaire pour le Basutoland, le protectorat du
Bechuanaland et le Swaziland, j’ai l'honneur de vous faire savoir que
le commissaire résident du protectorat du Bechuanaland a donné
ordre au commissaire de district à Kasane d’autoriser les membres
des tribus de la bande de Caprivi à cultiver ... Pile de Kasikili, s’ils le
souhaitent, en vertu d’un permis annuel renouvelable» (mémoire de
la Namibie, vol. IV, annexe 64, p. 281).

Dans une lettre adressée le 14 février 1949 au secrétaire en chef auprès
du haut commissaire britannique pour le Basutoland, le protectorat du
Bechuanaland et le Swaziland, le secrétaire auprés du premier ministre
chargé des affaires extérieures a évoqué la possibilité d’accepter que l’île
appartienne à la rive nord (Sud-Ouest africain) tandis que, toutefois. la
voie de navigation continuerait de se situer dans le chenal nord:

«Il ressort clairement des informations disponibles que les
membres des tribus du Caprivi utilisent l’île depuis très longtemps
et que leur droit d’agir ainsi n’a jamais été contesté, ni par les tribus
ni par les autorités du Bechuanaland.

Nous pensions que les autorités du Bechuanaland s’intéressaient
avant tout à la possibilité d’utiliser le chenal nord du Chobe pour la
navigation.

Je vous écris donc afin de déterminer s’il ne serait pas possible de
conclure un accord dont l'élément principal serait que votre admi-
nistration reconnaîtrait les prétentions de l’Union sur l’île de Kasi-
kili, sous réserve que l’Union délivre une autorisation générale d’uti-
liser le chenal nord pour la navigation.» (Mémoire de la Namibie,
vol. TV, annexe 65, p. 283.)

55. Dans une lettre adressée le 6 juin 1949 a lord Noel-Baker (secré-
taire d’Etat chargé des relations avec le Commonwealth), le haut com-
missaire britannique semble avoir été disposé à accepter la proposition de
l'Union sud-africaine tendant à ce que le chenal sud constitue la fron-
tière, comme il ressort de l’extrait ci-dessous:

«2. Une partie de cette frontière est constituée par le chenal prin-
cipal du Chobe, ou Linyati, qui s'écoule vers l’est pour se jeter dans
le Zambèze et sépare la frontière septentrionale du protectorat du
Bechuanaland d’une étroite bande de territoire appelée bande de
Caprivi. À une dizaine de miles à l’ouest du confluent, on trouve sur
le Chobe Vile de Kasikili, étroite bande de terre d’environ 1,5 mile
carré de superficie; jusqu’à présent, on considérait que cette île fai-
sait partie de la bande de Caprivi car les cartes indiquent que le che-
nal principal coule au sud de l’île.

3. La question de l'emplacement exact de la frontière a été sou-
levée par une entreprise qui a l’intention de transporter du bois
d'œuvre sur le Chobe, et le gouvernement de l’Union, après avoir

98
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1140

examiné la question, a conclu que le chenal principal se trouvait au
nord de l’île et que son cours n’avait pas varié de mémoire d'homme.
Je joins à la présente lettre une copie d’une note qui a été commu-
niquée par le gouvernement de l'Union et a été établie conjointe-
ment, le 19 janvier 1948, par le magistrat de la partie orientale de la
bande de Caprivi et le commissaire de district à Kasane, dans le pro-
tectorat du Bechuanaland, ainsi qu’une copie de la carte rudimen-
taire dont il est question dans cette note.

4. Le commissaire résident du protectorat du Bechuanaland estime
qu'il n’est pas nécessaire de s'opposer à la proposition de l’Union de
faire passer la frontière par le chenal sud si l’utilisation du chenal
nord pour la navigation est garantie pour les habitants et le gouver-
nement du protectorat du Bechuanaland. Cette garantie, le gouver-
nement de l’Union est disposé à l’accorder.

5. Dans ces conditions, je considère la proposition du gouverne-
ment de l’Union comme acceptable et serais heureux que vous
l’approuviez.» (Mémoire de la Namibie, vol. IV, annexe 66, p. 284.)

*

56. La correspondance dont je fais état aux paragraphes 54 et 55 ci-
dessus semble indiquer que, vers la fin des années quarante, le protectorat
du Bechuanaland était disposé à concéder que le chenal sud constitue la
frontière du moment que M. Ker pourrait continuer à transporter du
bois d'œuvre par le chenal nord. Toutefois, cette suggestion formulée à
l'intention de lord Noel-Baker n’a pas été approuvée par le Gouverne-
ment britannique.

Après cet échange de lettres entre l’Union sud-africaine et le protecto-
rat du Bechuanaland, aucun progrès n’est enregistré à cette époque sur la
question de la frontière.

5) Les incidents qui ont lieu en 1984 après l'indépendance du Botswana
en 1966, et l'enquête topographique conjointe qui a suivi

57. Le 25 octobre 1984, il se produit un incident au cours duquel les
forces de défense du Botswana tirent sur une embarcation d’une patrouille
des forces de défense sud-africaines qui parcourent le Chobe (mémoire de
la Namibie, vol. IV, annexe 84, p. 329). C'est cet incident qui est, peut-on
dire, à l'origine du différend territorial entre les deux entités. Lors d’une
réunion intergouvernementale qui se tient à Pretoria le 19 décembre 1984
(mémoire du Botswana, vol. TI, annexe 50, p. 396), il est décidé d’orga-
niser une étude topographique conjointe pour établir si le chenal princi-
pal du Chobe se situe dans le chenal nord ou bien dans le chenal sud
(mémoire du Botswana, vol. III, annexe 48, p. 384).

En fait, le rapport datant de juillet 1985 sur «l'étude de frontière du
Chobe: l'île de Sedudu/Kasikili» propose la conclusion suivante: «Le
chenal principal du Chobe contourne maintenant l’île de Sedudu/Kasikili

99
ÎLE DE KASIKILI/SEDUDU (OP. IND, ODA) 1141

par l’ouest et par le nord.» (Les italiques sont de moi.) Toutefois, il n’a
pas été tenté de trouver une solution au problème politique, c’est-à-dire
de déterminer la frontière nationale entre les puissances installées au nord
et au sud du fleuve.

*

58. Dans le télex daté du 22 octobre 1986 émanant de « Pula Gaborne»
Botswana (chargé de la zone située au sud du Chobe) et adressé à « Secex-
tern» Pretoria (chargé de la zone située au nord du Chobe), lequel
concerne les discussions qui se sont tenues le 13 octobre 1986, il est dit
ceci:

«Il est rappelé que la partie botswanaise a affirmé que l’île de
Sedudu/Kasikili appartient au territoire du Botswana, comme cela a
été confirmé par la commission mixte d’experts Botswana/Afrique
du Sud qui a remis son rapport aux deux gouvernements en juillet
1985. [Nous souhaitons vous] informer ... que le Gouvernement du
Botswana a depuis lors occupé l’île de Sedudu/Kasikili et compte
que le Gouvernement de l'Afrique du Sud respectera la souveraineté
et l'intégrité territoriale de la République du Botswana en ce qui
concerne l’île.» (Mémoire du Botswana, vol. III, annexe 52, p. 406.)

Les autorités sud-africaines ont alors proposé de tenir une réunion pour
résoudre le problème. L’échange de communications a pris fin avec un
télex adressé par les autorités botswanaises le 25 novembre 1986, qui se lit
comme suit:

«Il n’a jamais été demandé à la commission mixte d’experts
Botswana/Afrique du Sud de procéder à la démarcation d’une fron-
tière internationale mais de «déterminer si le chenal principal du
Chobe est situé au nord ou au sud de l’île de Sedudu». La commis-
sion mixte a confirmé ce qui existe depuis toujours dans les faits, à
savoir que le chenal principal est situé au nord de l’île et que c’est
donc là que se trouve la frontière.

Il est donc évident que les éclaircissements voulus ont été donnés
sur la question, qu'ils satisfont aux exigences habituelles et qu’il n’est
pas nécessaire d’en discuter davantage.» (Mémoire du Botswana,
annexe 54, p. 410; les italiques sont de moi.)

6) Que dit la pratique antérieure?

59. Après avoir donc étudié certains incidents qui ont eu lieu dans la
région, ainsi que la correspondance entre les autorités de la rive nord et
de la rive sud et certaines enquêtes ou études topographiques menées au
cours des cent dernières années, j’aboutis à la conclusion que le chenal
nord du Chobe a été considéré implicitement ou explicitement comme la
frontière séparant les autorités établies, les unes sur la rive nord, les
autres, sur la rive sud, et que l’île de Kasikili/Sedudu a été considérée

100
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1142

comme relevant des autorités de la rive sud, bien que l’île soit de temps à
autre utilisée par les membres des tribus de la rive nord.

L'arrêt, toutefois, se reporte à ces pratiques antérieures comme si elles
pouvaient l'aider à interpréter le traité anglo-allemand de 1890 ainsi que
le prévoit la convention de Vienne sur le droit des traités, et la Cour est
parvenue à la conclusion que ces pratiques, en fait, n’étaient pas de
nature à constituer «une conduite ultérieurement suivie» ni «un accord
ultérieur» au sens de la convention de Vienne. Je tiens à souligner une
fois encore qu’à mon sens, la présente affaire est sans rapport direct avec
l'application des dispositions de la convention de Vienne sur le droit des
traités au traité anglo-allemand de 1890, traité auquel ni le Botswana ni
la Namibie ne sont parties.

Si j'examine ci-dessus ces pratiques antérieures, c’est parce que ce sont
des éléments déterminants qui aident la Cour à dire où passe la frontière
dans le Chobe et, par suite, à déterminer le statut de Pile de Kasikili/
Sedudu qui fait partie du territoire du Botswana.

VI. CONCLUSION

60. Au début de la présente opinion, j’ai émis l’idée que le compromis
conclu le 15 février 1996 par le Botswana et la Namibie, déposé au Greffe
de la Cour le 29 mai 1996, n’était pas rédigé avec clarté, de sorte que la
Cour n'allait pas pouvoir bien déterminer quelle était l'intention réelle
des Parties quand elles lui ont soumis l’«affaire». La première tâche qui
s'impose à la Cour est d'établir si les Parties veulent qu'elle détermine la
frontière entre les deux Etats le long du Chobe ou bien le statut juridique
de Pile de Kasikili/Sedudu. Au lieu d’être complémentaires, les deux ques-
tions risquent fort d’être contradictoires. Sai émis l’idée que les Parties
puissent être priées de préciser leur position commune sur l’objet même
du différend.

61. Les parties au traité de 1890 n’ont pas cherché à déterminer la
frontière dans la région du Chobe mais ont voulu, en retenant les termes
«chenal principal» du fleuve, faire le partage entre leurs sphères
d'influence respectives en prenant en considération l’éventuelle possibilité
d'accéder par la navigation sur le Chobe au fleuve Zambéze. Or, en fait,
le Chobe n’a pas autrefois et n’est pas non plus actuellement utilisé très
activement à des fins de navigation. Dans ces conditions, les termes «che-
nal principal du Chobe» peuvent fort bien s'entendre aujourd’hui au sens
ordinaire qu’ils revêtent du point de vue hydrologique. Je regrette que la
Cour n'ait pas cherché à recueillir l’avis d’un expert sur fe chenal princi-
pal du Chobe et se soit fiée à l’avis d'experts appartenant à chacune des
équipes des Parties. J’accepte toutefois que la Cour ait établi que le che-
nal nord correspondait à la frontière conformément au sens ordinaire à
attribuer aux termes pertinents à ses yeux et je n’ai pas d’objection à for-
muler à l'encontre des conclusions de la Cour à ce sujet.

101
ÎLE DE KASIKILI/SEDUDU (OP. IND. ODA) 1143

62. Je souscris notamment à la conclusion formulée dans l'arrêt sui-
vant laquelle «les règles et principes du droit international» n’ont pas de
rôle important à jouer aux fins de la détermination de la frontière et du
statut juridique de l’île en l'espèce.

63. Je dirais plutôt qu’à mon sens, les pratiques antérieures — c’est-a-
dire les études techniques géographiques et la correspondance entre les
autorités occupant la rive nord et la rive sud, qui ont été indiquées suf-
fisamment en détail dans l'arrêt et que j'ai moi-même longuement ana-
lysées, sont à elles seules l’élément le plus important et le plus détermi-
nant qui puisse aider la Cour à décider que la frontière entre le Botswana
et la Namibie est située dans le chenal nord et que l’île de Kasikili/Sedudu
fait par conséquent partie du territoire du Botswana.

{ Signé) Shigeru ODA.

102
